

	

		II

		109th CONGRESS

		1st Session

		S. 627

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2005

			Mr. Hatch (for himself,

			 Mr. Baucus, Mr.

			 Grassley, Mr. Kyl,

			 Mr. Smith, Mr.

			 Schumer, and Mr. Kerry)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to permanently

		  extend the research credit, to increase the rates of the alternative

		  incremental credit, and to provide an alternative simplified credit for

		  qualified research expenses.

	

	

		1.Short titleThis Act may be cited as the

			 Investment in America Act of

			 2005.

		2.FindingsCongress finds the following:

			(1)Research and

			 development performed in the United States results in quality jobs, better and

			 safer products, increased ownership of technology-based intellectual property,

			 and higher productivity in the United States.

			(2)The extent to

			 which companies perform and increase research and development activities in the

			 United States is in part dependent on Federal tax policy.

			(3)Congress should

			 make permanent a research and development credit that provides a meaningful

			 incentive to all types of taxpayers.

			3.Permanent

			 extension of research credit

			(a)In

			 generalSection 41 of the Internal Revenue Code of 1986 (relating

			 to credit for increasing research activities) is amended by striking subsection

			 (h).

			(b)Conforming

			 amendmentParagraph (1) of section 45C(b) of such Code is amended

			 by striking subparagraph (D).

			(c)Effective

			 dateThe amendments made by this section shall apply to amounts

			 paid or incurred after the date of the enactment of this Act.

			4.Increase in

			 rates of alternative incremental credit

			(a)In

			 generalSubparagraph (A) of section 41(c)(4) of the Internal

			 Revenue Code of 1986 (relating to election of alternative incremental credit)

			 is amended—

				(1)by striking

			 2.65 percent and inserting 3 percent,

				(2)by striking

			 3.2 percent and inserting 4 percent, and

				(3)by striking

			 3.75 percent and inserting 5 percent.

				(b)Effective

			 dateThe amendment made by this section shall apply to taxable

			 years ending after the date of the enactment of this Act.

			5.Alternative

			 simplified credit for qualified research expenses

			(a)In

			 generalSubsection (c) of section 41 of the Internal Revenue Code

			 of 1986 (relating to base amount) is amended by redesignating paragraphs (5)

			 and (6) as paragraphs (6) and (7), respectively, and by inserting after

			 paragraph (4) the following new paragraph:

				

					(5)Election of

				alternative simplified credit

						(A)In

				generalAt the election of the taxpayer, the credit determined

				under subsection (a)(1) shall be equal to 12 percent of so much of the

				qualified research expenses for the taxable year as exceeds 50 percent of the

				average qualified research expenses for the 3 taxable years preceding the

				taxable year for which the credit is being determined.

						(B)Special rule in

				case of no qualified research expenses in any of 3 preceding taxable

				years

							(i)Taxpayers to

				which subparagraph appliesThe credit under this paragraph shall

				be determined under this subparagraph if the taxpayer has no qualified research

				expenses in any 1 of the 3 taxable years preceding the taxable year for which

				the credit is being determined.

							(ii)Credit

				rateThe credit determined under this subparagraph shall be equal

				to 6 percent of the qualified research expenses for the taxable year.

							(C)ElectionAn

				election under this paragraph shall apply to the taxable year for which made

				and all succeeding taxable years unless revoked with the consent of the

				Secretary. An election under this paragraph may not be made for any taxable

				year to which an election under paragraph (4) applies.

						.

			(b)Coordination

			 with election of alternative incremental credit

				(1)In

			 generalSection 41(c)(4)(B) of the Internal Revenue Code of 1986

			 (relating to election) is amended by adding at the end the following: An

			 election under this paragraph may not be made for any taxable year to which an

			 election under paragraph (5) applies..

				(2)Transition

			 ruleIn the case of an election under section 41(c)(4) of the

			 Internal Revenue Code of 1986 which applies to the taxable year which includes

			 the date of the enactment of this Act, such election shall be treated as

			 revoked with the consent of the Secretary of the Treasury if the taxpayer makes

			 an election under section 41(c)(5) of such Code (as added by subsection (a))

			 for such year.

				(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years ending after the date of the enactment of this Act.

			

